DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-19, and 22-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At the outset, the Examiner acknowledges the amendments to claims 1 and 13-15, and the addition of new claims 24-29.  Applicant has amended independent claim 1 to recite a plurality of particles configured to bind at least 300 different proteins, and argues that the cited prior art does not teach the amended limitation.  As detailed below, claim 1 now stands rejected as being unpatentable over the combination of Karl et al., (US 2017/0010283) in view of Kostarelos (WO 2018/046542), and further in view of Leboudec (US 2019/0195903).  Because reference to Kostarelos is newly cited, the Examiner will not argue the merits of its teachings here, as Applicant has not had an opportunity to review the reference in the context of the rejection detailed below.  Therefore, in light of the teachings of the prior art, the Examiner contends that the limitations of the instant claims are taught by the references cited below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, 12-15, 18, 19, 22, 23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al., (US 2017/0010283) in view of Kostarelos et al., and further in view of Leboudec (US 2019/0195903).
Regarding claims 1, 3, 18, 26, and 29, Karl et al., teach an automated system comprising a liquid processing unit (fluid transfer unit, paragraph 0269) comprising a pipette (multichannel fluid transfer instrument, paragraph 0269), an incubating unit (sample storage unit, paragraph 0268) comprising a support, a sensing unit (paragraph 0096), a reagent and consumable storage unit (paragraph 0265), and a computing device (control unit, paragraph 0270) programmed to perform on or more process steps.  Karl et al., do not teach a sensing unit having an array plate that comprises a plurality of particles having different physiochemical properties.
Kostarelos et al., teach detection of cancer biomarkers using nanoparticles wherein nanoparticles having different physiochemical properties are incubated with a sample to form a biomolecule corona (paragraphs 00021, 00022), isolating the nanoparticles and bound molecules (paragraph 00023, 00033), and determining the total biomolecule content of the biomolecule corona by mass spectrometry (paragraphs 00034, Example 1).  Kostarelos et al., also teach the nanoparticles binding at least 600 proteins (paragraph 00030).  Kostarelos et al., teach that it is advantageous to analyze a large number of proteins as a means of comprehensively analyzing the circulatory proteome and to facilitate detection of previously unknown disease specific biomolecules (paragraph 0007).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., to utilize nanoparticles to form a biomolecule corona in order to comprehensively analyze the circulatory proteome and to facilitate detection of previously unknown disease specific biomolecules as taught by Kostarelos et al.  Karl et al., in view of Kostarelos et al., do not teach a control unit comprising one or more processors programmed to perform steps i-v.
Leboudec teaches a laboratory automation device comprising a controller that directs components of the device to perform various steps (Abstract, paragraphs 0004, 0008). Leboudec teaches the controller performing steps of adding substances to a sample, incubating, separating, and measuring the presence of a substance (paragraph 0002) wherein a pipette, microplate, and heating device are taught as suitable device components controlled by the controller (paragraph 0010). The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art. The Examiner contends that one of ordinary skill in the art would have been motivated to utilize the automated device of Leboudec as a means of increasing the number of samples that can be processed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Kostarelos et al., wherein a controller is programmed to operate device components on an automated laboratory device in order to increase the number of samples that can be processed simultaneously as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Regarding claims 4 and 5, Karl et al., tech a support for a microplate (paragraph 0092).
Regarding claim 6, Karl et al., teach the sensing unit comprising a thermocycler (paragraph 0268).
Regarding claim 7, Karl et al., teach the sensing unit comprising a mixing paddle (paragraph 0269).
Regarding claims 8 and 9, Karl et al., teach magnetic beads immobilized on a support (paragraphs 0101, 0102).
Regarding claim 10, Karl et al., teach a magnetized support (paragraph 0102).
Regarding claims 12, 14, and 15, Kostarelos et al., teach incubating nanoparticles with 820 µl (specified volume of claim 12) for 10 minutes at 37ºC (Example 1).
Regarding claim 13, Karl et al., in view of Kostarelos et al., in view of Leboudec do not teach ratio of sample to particles at 1:20.  The Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art.  The MPEP states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  The Examiner contends that one of ordinary skill in the art would have found it obvious to optimize the sample to particle ratio as a means of accounting for the amount of analytes in a sample, or for the concentration of binding particles on the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Kostarelos et al., in view of Leboudec to set the sample to particle ratio at 1:20 as optimization requires only routine skill in the art.
Regarding claims 22 and 23, Kostarelos et al., teach analyzing data generated by mass spectrometry (Example 1) and detecting a disease state in a subject (paragraph 00028).
Regarding claim 25, Kostarelos et al., also teach the nanoparticles binding at least 600 proteins (paragraph 00030).
Regarding claim 27, Kostarelos et al., teach trypsin digestion prior to mass spectrometry (Example 1).
Claim(s) 19, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al., (US 2017/0010283) in view of Kostarelos et al., in view of Leboudec (US 2019/0195903) as applied to claim 1 above, and further in view of Dawson et al (US 2012/0046184).
Regarding claims 19 and 24, Karl et al., in view of Kostarelos et al., in view of Leboudec do not teach 3 to 8 types of particles having different physicochemical properties, nor do they teach a denaturing solution.
Dawson et al., teach a method for concentrating low abundance biomolecules wherein at least 3 particles having different physicochemical properties are utilized to bind biomolecules (paragraph 0103).  Dawson et al., also teach surface charge and hydrophobicity as the physicochemical properties (paragraph 0103).  Dawson et al., teach that it is advantageous to utilize particles with different physicochemical properties as a means of controlling specificity of proteins that bind to the nanoparticles (paragraph 0102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Kostarelos et al., in view of Leboudec to utilize at least 3 nanoparticles having different physicochemical properties in order to control specificity of proteins that bind the nanoparticles as taught by Dawson et al.
Regarding claim 28, Dawson et al., teach denaturing proteins prior to binding to nanoparticles (paragraphs 0128, 0129).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798